Citation Nr: 0929808	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  09-10 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether there is clear and unmistakable error in a September 
1946 rating decision which denied service connection for 
residuals of shrapnel in the right leg. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to January 
1946. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in North 
Little Rock, Arkansas, which denied entitlement to an earlier 
effective date than December 23, 2002, for the grant of 
service connection for residual, shrapnel wound, right lower 
extremity, with retained foreign bodies.  

The issue has been recharacterized to comport with the plain 
intent of the pleading, the Veteran's and his attorney's 
subsequent statements, and the evidence of record. 

The September 1946 rating decision granted service connection 
for left leg scar due to shrapnel wounds but denied service 
connection for residuals of a shrapnel wound to the right 
leg.  That decision was not appealed and is now final.   

The rating decision letter is dated October 3, 1946 but the 
rating sheet is dated September 18, 1946.  The Board will 
refer only to the September rating decision. 

In December 2002 the Veteran filed a claim to reopen his 
claim for service connection for a right leg scrap metal 
injury.   

A March 2003 rating decision by the San Diego, California RO 
reopened the Veteran's claim and granted service connection 
for residuals of a shrapnel wound in the right lower 
extremity with an evaluation of 10 percent effective December 
23, 2002.  In its decision the RO noted that it was reopening 
the claim because the January 1946 separation examination of 
record showed a history of shrapnel in both legs.  That 
decision is now final.

In September 2004 the Veteran filed a claim that the 
effective date of the rating should go back to 1946 because 
of clear and unmistakable error (CUE). 

A February 2005 rating decision by the Waco, Texas, RO denied 
an early effective date for residuals of shrapnel in the 
right lower extremity finding that there was no CUE as there 
was no medical evidence of a residual disability to the right 
lower extremity prior to the time the claim to reopen was 
filed in December 2002.  That decision is now final.

In December 2006 the Veteran filed a claim for an earlier 
effective date for residuals of a shrapnel wound of the right 
lower extremity based on CUE. 

A March 2007 rating decision by the North Little Rock, 
Arkansas, RO denied an earlier effective date because the 
"cited separation examination report showed that you had a 
history of shrapnel, both legs" but "Based on VA 
examination findings, it was determined that no residuals 
were found."  

In March 2008 the Veteran's representative filed a notice of 
disagreement with the March 2007 rating decision denying an 
earlier effective date seeking a revision of the October 
[sic] 1946 rating decision because there was CUE in 
evaluation of the facts of record at the time of the 
September 1946 rating decision.   

The January 2009 statement of the case denied CUE for an 
earlier effective date for residuals of shrapnel wound of the 
right lower extremity. The RO failed to address the Veteran's 
specific allegations of CUE in the September 1946 rating 
decision.  Additionally, the Board notes that the RO found 
that the separation examination did not have any evidence of 
shrapnel wound to the right lower extremity; ignoring the 
fact that two previous rating decisions had found the January 
1946 separation examination to show a history of shrapnel in 
both legs.

In February 2009 the Veteran requested to reopen his service 
connected PTSD claim, arguing that his condition has gotten 
worse.  This issue is referred to the RO. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (8).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  A rating decision dated in September 1946 denied service 
connection for residuals of shrapnel in the right leg.  The 
Veteran was informed of this decision and did not appeal it.  
That decision is now final.

2.  There was CUE in the rating decision of September 1946, 
as the January 1946 discharge examination report reflects 
shrapnel in both legs and the August 1946 VA examination 
reflects shell fragment scars on the Veteran's legs.  


CONCLUSION OF LAW

The September 1946 rating decision contains clear and 
unmistakable error and the criteria for service connection 
for residuals of shrapnel of the right leg have been met 
since the date of that decision.  38 C.F.R. § 3.105(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice 

The provisions of the VCAA do not apply to a claim based on a 
previous decision having been the result of CUE.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001)(en banc).

CUE

Previous determinations which are final and binding, 
including degree of disability and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.105(a).

In order for CUE to exist:

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied;" (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

To establish a CUE claim the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision.  
See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), 
cert. denied, 123 S.Ct. 2574 (2003) (citations omitted).

Here, the Veteran and his representative argue that the 
Veteran had residuals of a shrapnel wound in his right lower 
extremity at the time of the September 1946 rating decision 
and the evidence was of record.   

Under the applicable regulations at the time of the September 
1946 rating decision service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service, provided that such 
incurrence or aggravation is not the result of the misconduct 
of the Veteran.  See 38 C.F.R. § 2.1077 (1946).  

The Veteran's medical exit examination in January 1946 noted 
the Veteran's history of shrapnel in both legs in 1945.  

The August 1946 VA medical examination noted the Veteran 
requested treatment for leg pain fatigue and noted that he 
had shell fragment scars on legs. 

The medical evidence of record at the time of the September 
1946 rating decision clearly shows that the Veteran had 
shrapnel in both legs during service and that he had shell 
fragment scars on both legs upon examination shortly after 
service. 

Inexplicably, the September 1946 rating decision granted 
service connection for scars on the left leg but denied 
residuals of shrapnel in the right leg based on the same 
medical evidence - the January 1946 discharge examination 
report and the August 1946 VA examination report, both of 
which clearly show shrapnel/scars on both legs.  

The Board notes with concern the January 2009 Statement of 
the Case by the Los Angeles, California, RO, in which the RO 
refers to the January 10, 1946 discharge examination which 
"noted a scar on your left shin as the only residual of 
shrapnel wounds."  

First, the examination report is dated January 7, 1946, not 
January 10.

More importantly, it notes "UCD shrapnel in both legs." 

The discharge examination report does not contain a statement 
regarding a scar on the left shin.  The statement quoted by 
the RO appears on an October 3, 1946 Request for Data signed 
by an Adjudication Officer; an October 3, 1946 decision 
letter from the RO signed by an Adjudication Officer; and in 
the September 18, 1946 rating sheet signed by a Rating 
Specialist; all but the later were subsequent to the 
September 18, 1946 rating decision and none of the them 
constituting medical evidence.   

Clearly, the correct facts were not before the adjudicator at 
the time of the decision. This error is "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made" as the RO did 
not then service connect the injury in question.  The RO has, 
in fact, already acknowledged this in the 2003 grant of 
service connection.


ORDER

The September 1946 rating decision to deny a claim of service 
connection for residuals of shrapnel in the right leg was 
clearly and unmistakably erroneous, and service connection 
for residuals of shrapnel in the right leg is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


